DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/25/2022.  These drawings are accepted.

Specification
The drawings were received on 04/25/2022.  The Specification amendments are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate processing system and method of transferring a substrate.  Independent Claims 1, 10, and 18 identify the following uniquely distinct combination of features:
Claim 1: “a transfer region fluidly coupled with a plurality of processing regions disposed above the transfer region” and “each of the plurality of substrate supports is at a fixed horizontal position relative to the central hub” in combination with the other claim limitations.
Claim 10: “the transfer region is fluidly coupled with a plurality of processing regions disposed above the transfer region” and “each of the first substrate support and the second substrate support is at a fixed horizontal position relative to the central hub” in combination with the other claim limitations.
Claim 18: “each of the plurality of substrate supports is at a fixed horizontal position relative to the central hub,” in combination with the other claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations.  The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652